Citation Nr: 1454652	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  12-22 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral global cavus.

2.  Entitlement to service connection for bilateral metatarsalgia.

3.  Entitlement to service connection for bilateral tyloma plantar forefoot (tyloma).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1962 to August 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In June 2014, the Veteran presented sworn testimony at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for three bilateral foot conditions: global cavus, metatarsalgia and tyloma.  Although he originally claimed these conditions as being secondary to his already service-connected bilateral foot calluses, the Veteran has subsequently sought service connection for these conditions on a direct basis.  During the June 2014 hearing before the Board, he testified that his bilateral global cavus, metatarsalgia and tyloma first had their onset in service and have continued to the present.  See Hearing Tr. at 8.  Additionally, his service treatment records show that he complained of bilateral foot pain and calluses in service, and treated with supports or inserts.  Thus, the VA's duty to assist by providing an examination has been triggered.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In March 2012, a VA examiner opined that the Veteran's claimed bilateral foot conditions were not caused by or secondary to his service-connected bilateral foot calluses; however, the examiner did not address whether any of the three claimed conditions had their onset in or were incurred in service, such that service connection may be granted on a direct basis.  Additionally, the examination did not address whether his bilateral global cavus, metatarsalgia or tyloma was aggravated by his service-connected disabilities pursuant to 38 C.F.R. § 3.310 (2014).  This is significant because in El-Amin v. Shinseki, 26 Vet. App. 136 (2013), the Court vacated a decision of the Board where a VA examiner did not specifically opine as to whether a claimed disability was aggravated by a service-connected disability.  

Consequently, the Board finds that a remand is required to obtain a medical opinion as to the origins or etiology of his current bilateral global cavus, metatarsalgia and tyloma, and whether any of these conditions were aggravated by his service-connected bilateral foot calluses.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA and private treatment records concerning the Veteran's treatment for his bilateral foot conditions.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service bilateral foot symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Then schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his bilateral foot conditions, including global cavus, metatarsalgia and tyloma. The entire record (i.e., the paper claims file and all additional documents contained in Virtual VA and the Veterans Benefits Management System) should be made available to, and reviewed by, the examining VA clinician(s), and examination report(s) should note that such evidentiary review took place. 
After a review of the record on appeal and an examination of the Veteran, the examiner is directed to provide answers to the following questions:

a.  Is it at least as likely as not that the Veteran's bilateral foot conditions, including global cavus, metatarsalgia and/or tyloma, are related to or had its onset in service?  

b.  Is it at least as likely as not that the Veteran's bilateral foot conditions, including global cavus, metatarsalgia and/or tyloma, were aggravated (permanently worsened) by his service-connected bilateral foot calluses?

In answering these questions, the examiner(s) must acknowledge and discuss the Veteran's own assertions, and any other lay evidence of record, which addresses the observable symptoms associated with his reported persistent bilateral foot conditions.

If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (i.e., a baseline) before the onset of the aggravation. 

If the examiner cannot provide an answer to any of the above questions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed, such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information is needed to assist in making the determination, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

A complete rationale for all findings and conclusions should be set forth in a report.

4.  Then readjudicate the on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

